Honorable Clifford B. Jones
President,Texas TechaologlcalCollege
Lubbock, Texas
Dear Sir:                    Opinion No. O-4688
                             Rer Does the Texas Tech-
                                  nological College
                                  have the authority
                                  to pay the Lubbock
                                  Public School System
                                  for the use of their
                                  physical facilities
                                  as a laboratory for
                                  practice teachers.
          Your letter of June 30th supplementedby your
letter of June llth, 1942, relative to the above matter
has been given our careful attention.
          We do not find any item in the Appropriation
Bill passed by the last Legislature in 1941 that would
authorize you to pay the Lubbock Public Schools for
the use of their physical facilities as a laboratory
for teachers. In the absence of any sueh appropriation
you could not, of course, use any of the State's fu.nd
ror said purpose.
          Item no. 133 of the AppropriationBill, to
which you call our attention, authorizes the college
to pay8
          "Critic teaohers in Public Schools
      700 for year ending August 31, 1942, and
     s700 for the succeedingyear of the bi-
     ennium."
          In our opinion this item in the Appropriation
Bill could not be used ror the purpose ror which you
now desire to use same. There is no suggestionIn said
Honorable Clifford B. Jones, Page 2      (O-4688)


item of the AppropriationBill that it could be used by
you to pay the Lubbock Public School for any kind of
racilities.
                                      Yours very truly
                                ATTORTJEYGENERAL OF TEXAS

                                By     /a/ Geo. W. Sarcus
                                           George W. Barcus
                                                  Assistant

Gw3:rr:lm
                   APPRO~   AUG 28,   1942
                   /a/ Gerald C. Mann
                   ATTORHEY GENERAL OF TEXAS


                                         APPROVED
                                         OPINION
                                        COMMITTEE
                                        BY   BWS